DETAILED ACTION

Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations wherein the display substrate has a cathode aperture extending through the pixel
definition layer and an auxiliary cathode aperture extending through the first insulating layer and
the passivation layer; a cathode of a respective one of the plurality of light emitting elements extends into the cathode aperture to electrically connect with the second auxiliary cathode; and the second auxiliary cathode extends into the auxiliary cathode aperture to electrically connect with the first auxiliary cathode; wherein the display substrate further comprises a plurality of low voltage signal lines respectively extending into the plurality of subpixels; and wherein a respective one of the plurality of low voltage signal lines is electrically connected to the first auxiliary cathode. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-13 and 16 depend from this claim and are allowable for at least that reason.
Claim 14 recites the limitations wherein the first insulating layer is made of a positive photoresist material the second insulating layer is made of a negative photoresist material; or the first insulating layer is made of a negative photoresist material, and the second insulating layer is made of a positive photoresist material. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.
Claim 17 recites the limitations wherein forming the first insulating layer comprises: forming a first photoresist layer on a side of the passivation layer away from the base substrate, exposing the first photoresist layer using a first mask plate and developing the first photoresist layer to form the auxiliary cathode aperture, thereby forming the first insulating layer, the auxiliary cathode aperture extending through the first insulating layer and the passivation layer and exposing a surface of the first auxiliary cathode; wherein forming the second insulating layer comprises: forming a second photoresist layer on a side of the first insulating layer and the second auxiliary cathode away from the base substrate; and exposing the second photoresist layer using a second mask plate and developing the second photoresist layer to form the second insulating layer, wherein the second insulating layer is substantially inside the auxiliary cathode aperture; wherein the second mask plate is the same as the first mask plate; wherein the first photoresist layer is made of a positive photoresist material the second photoresist layer is made of a negative photoresist material, or the first photoresist layer is made of a negative photoresist material the second photoresist layer is made of a positive photoresist material. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/04/22